


110 HR 1766 IH: CHESSEA Act of 2007
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1766
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Van Hollen (for
			 himself, Mr. Scott of Virginia,
			 Mr. Gilchrest,
			 Mr. Tom Davis of Virginia,
			 Mr. Hoyer,
			 Mr. Wynn, Mrs. Jo Ann Davis of Virginia,
			 Mr. Ruppersberger,
			 Ms. Norton,
			 Mr. Sarbanes,
			 Mr. Wolf, Mr. Moran of Virginia,
			 Mrs. Drake,
			 Mr. Cummings,
			 Mr. Hinchey,
			 Mr. Platts,
			 Mr. Carney, and
			 Mr. Hall of New York) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend conservation and biofuels programs of the
		  Department of Agriculture to promote the compatible goals of economically
		  viable agricultural production and reducing nutrient loads in the Chesapeake
		  Bay and its tributaries by assisting agricultural producers to make beneficial,
		  cost-effective changes to cropping systems, grazing management, and nutrient
		  management associated with livestock and poultry production, crop production,
		  bioenergy production, and other agricultural practices on agricultural land
		  within the Chesapeake Bay watershed, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Chesapeake’s Healthy and
			 Environmentally Sound Stewardship of Energy and Agriculture Act of
			 2007 or the CHESSEA Act of 2007 .
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Findings.
					Sec. 3. Environmental quality incentives program.
					Sec. 4. Regional water quality enhancement program.
					Sec. 5. Conservation innovation grants.
					Sec. 6. Conservation reserve program.
					Sec. 7. Conservation security program.
					Sec. 8. Comprehensive planning technical assistance pilot
				program.
					Sec. 9. Wetlands reserve program.
					Sec. 10. Agricultural management assistance.
					Sec. 11. Biorefinery and biofuel project grants.
					Sec. 12. Renewable energy systems and energy efficiency
				improvements program.
				
			2.FindingsCongress finds the following:
			(1)The Chesapeake Bay is the largest estuary
			 in North America, the world’s most productive estuary, and a resource of
			 worldwide significance.
			(2)The Chesapeake Bay
			 watershed encompasses portions of six States, New York, Pennsylvania, Delaware,
			 Maryland, Virginia, and West Virginia, and the District of Columbia, and
			 contains 150 major tributaries.
			(3)Agricultural operations, small family farms
			 in particular, is a defining feature of the economy, heritage, culture,
			 landscape, and environment of the States of the Chesapeake Bay watershed, and
			 these agricultural operations account for nearly one quarter of the land in the
			 Chesapeake Bay watershed, stretching across 10 million acres and involving tens
			 of thousands of individual farmers.
			(4)Unfortunately, these same agricultural
			 operations are the source of more than 40 of the nitrogen and phosphorus loads
			 going into the Chesapeake Bay;
			(5)In the landmark regional agreement known as
			 Chesapeake 2000, the Federal Government, the six States of the Chesapeake Bay
			 watershed, and the District of Columbia, agreed to significantly reduce annual
			 nitrogen, phosphorus, and sediment loadings by 2010 to restore the Chesapeake
			 Bay and its tidal tributaries sufficiently to remove them from the list of
			 impaired waters under the Clean Water Act.
			(6)Current efforts to implement Chesapeake
			 2000 and achieve the nitrogen and phosphorus reduction goals specified in the
			 agreement are significantly underfunded.
			(7)The implementation of improved conservation
			 practices in agricultural operations in the Chesapeake Bay watershed and
			 increased agricultural bioenergy production can serve the dual purposes of
			 enhancing the environmental health of the Chesapeake Bay and the economic
			 vitality of farmers in the watershed.
			3.Environmental
			 quality incentives program
			(a)Extension
				(1)Funding
			 extension and increaseSection 1241(a) of the Food Security Act
			 of 1985 (16 U.S.C. 3841(a)) is amended by striking paragraph (6) and inserting
			 the following new paragraph:
					
						(6)The environmental
				quality incentives program under chapter 4, using, to the maximum extent
				practicable, $2,000,000,000 in each of fiscal years 2008 through
				2013.
						.
				(2)Conforming
			 amendmentsSection 1240B of such Act (16 U.S.C. 3839aa–2) is
			 amended—
					(A)in subsection
			 (a)(1), by striking 2010 and inserting 2013;
			 and
					(B)in subsection (g),
			 by striking 2007 and inserting 2013.
					(b)Priority given
			 to State allocationsSection 1240F of such Act (16 U.S.C.
			 3839aa–6) is amended—
				(1)by
			 striking To and inserting (a)
			 Assistance, information, and
			 training.—To; and
				(2)by adding at the
			 end the following new subsections:
					
						(b)Interstate
				watershedsWhen making
				program allocations to States, the Secretary shall give priority to States
				located within watersheds that—
							(1)encompass more
				than one State;
							(2)are recognized
				under the Clean Water Act as having nutrient-related water quality impairments
				or sediment-related water quality impairments (or both); and
							(3)are subject to
				State-approved tributary strategies or watershed management plans designed to
				address such impairments.
							(c)Prohibited
				allocation factorThe
				Secretary shall not use the total number of acres as an allocation
				factor.
						.
				(c)Cost share
			 payment exceptionSection 1240B(d)(2) of such Act (16 U.S.C.
			 3839aa–2(d)(2)) is amended by striking subparagraph (A) and inserting the
			 following new subparagraph:
				
					(A)Limited resource
				and beginning farmersThe Secretary may increase the amount
				provided to a producer under paragraph (1) to not more than 90 percent if the
				producer is a limited resource or beginning farmer or rancher, as determined by
				the Secretary, but in no event shall the cost-share payment under the program
				be less than 15 percent more than the payment that the Secretary may determine
				under paragraph (1).
					
			(d)Forest
			 conservation and performance incentives for StatesChapter 4 of
			 subtitle D of title XII of such Act is amended by adding at the end the
			 following new sections:
				
					1240J.Promotion of
				forest stewardship practices
						(a)Cost-share
				payments and incentive paymentsIn carrying out the program under
				this chapter, the Secretary shall promote forest stewardship by providing
				cost-share payments and incentive payments to non-industrial private forest
				owners to carry out eligible conservation activities, to—
							(1)improve water
				quality;
							(2)improve habitat
				for at-risk species;
							(3)restore
				ecologically important forest types; or
							(4)control invasive
				species.
							(b)PriorityThe
				Secretary shall give priority to projects that involve multiple landowners
				implementing eligible conservation activities in a coordinated way to address
				the purposes described in subsection (a).
						(c)Funding
							(1)AmountsThe
				Secretary shall use funds of the Commodity Credit Corporation to carry out this
				section in the following amounts:
								(A)$25,000,000 for
				fiscal year 2008.
								(B)$45,000,000 for
				fiscal year 2009.
								(C)$60,000,000 for
				fiscal year 2010.
								(D)$75,000,000 for
				each of fiscal years 2011 and 2012.
								(E)$100,000,000 for
				fiscal year 2013.
								1240K.Performance
				incentives for States
						(a)High level of
				performance bonusFor each of fiscal years 2008 through 2013, 10
				percent of the funds made available under this chapter shall be reserved by the
				Secretary for bonus allocations to States that demonstrate a high level of
				performance in implementing the program.
						(b)Special
				considerationsIn evaluating State performance under subsection
				(a), the Secretary shall reward States that—
							(1)consistently meet
				the requirements of section 1240C in evaluating offers and payments;
							(2)dedicate a portion
				of their annual environmental quality incentives program allocation to
				multi-producer cooperative efforts to address specific resource
				concerns;
							(3)collaborate with
				other Federal and State agencies, local governments, educational institutions,
				and for-profit and nonprofit organizations to monitor and evaluate the
				environmental outcomes associated with implementation of the program;
							(4)demonstrate
				effective and efficient program delivery, including the provision of adequate
				technical assistance to all program participants through appropriate staffing
				and through cooperation with other Federal, State, Tribal, and local agencies,
				for-profit and nonprofit organizations, and individuals with demonstrated
				expertise in the planning and implementation of conservation practices,
				systems, and approaches;
							(5)support and
				encourage innovative approaches to addressing resource concerns;
							(6)effectively
				leverage Federal funding with local and state matching funds; and
							(7)demonstrate effective outreach and
				innovative approaches to reaching and serving beginning farmers and ranchers,
				limited-resource producers, and operators with lower rates of historical
				participation in Federal farm and conservation
				programs.
							.
			4.Regional water
			 quality enhancement program
			(a)Program
			 requirementsChapter 5 of
			 subtitle D of title XII of the Food Security Act of 1985 is amended by
			 inserting after section 1240P (16 U.S.C. 3839bb–3) the following new
			 section:
				
					1240Q.Regional
				water quality enhancement program
						(a)Program
				requiredIn order to
				increase, facilitate, and further implement cooperative partnerships between
				States, producers, and other interested persons or parties to improve water
				quality in the largest waterbodies in the United States, the Secretary shall
				enter into agreements with States containing all or a portion of such a
				waterbody or containing tributaries of such a waterbody to assist such States
				to carry out special initiatives focused on the enhanced stewardship of such
				waterbodies. The Chesapeake Bay and its tributaries shall be one of the
				waterbodies regarding which the Secretary enters into agreements under this
				section.
						(b)Term of
				agreementAn agreement under
				this section shall be for a term of not shorter than three years nor longer
				than five years.
						(c)Competitive
				Process; Set-AsideThe
				Secretary shall establish a competitive process for considering applications
				for agreements under this section, consistent with the evaluation criteria
				listed in subsection (d). However, not less than 25 percent of total funds
				available for agreements under this section shall be awarded to States
				containing a portion of the Chesapeake Bay watershed.
						(d)Evaluation of
				applications; criteriaIn
				evaluating applications for an agreement under this section, the Secretary
				shall consider the extent to which the program proposed by the State will
				accomplish the following:
							(1)Most cost-effectively achieve the greatest
				improvements to water quality, utilizing one or more of the following:
								(A)Adoption of
				management practices and systems, including soil amendments, soil and stalk
				testing, alternative cropping systems, cover crops, buffers, and other
				measures.
								(B)Innovative or
				advanced conservation techniques that hold substantial promise for producing
				long-term, cost-effective improvements to water quality.
								(C)Reduction in
				nutrient inputs to agricultural operations, such as through feed
				management.
								(D)Manure processing
				and treatment technologies to permit more efficient use and transport of manure
				to produce energy, restore nutrient-deficient lands, or reduce air
				emissions.
								(2)Leverage financial
				and technical resources from sources other than the programs authorized by this
				subtitle, including financial and technical resources provided by other Federal
				agencies, State agencies, local governments, nongovernmental organizations and
				associations, and other private sector entities.
							(3)Provide necessary
				technical assistance to producers and other cooperators participating in the
				project or initiative, including in the application cost estimates for
				technical assistance and whether such assistance will be provided by technical
				service providers.
							(4)Establish a
				program of education and outreach to attract new participants.
							(5)Serve as a
				transferable model for other regional watershed efforts.
							(6)Evaluate progress
				and measure results.
							(e)PrioritiesTo the maximum extent practicable,
				consistent with the requirements of subsection (d), the Secretary shall ensure
				that, each fiscal year, agreements are entered into under this section to
				support projects and initiatives that collectively address water quality
				impairments.
						(f)Selection
				ProcessIn evaluating
				applications under this section, the Secretary shall consider recommendations
				from scientists, regional experts, and other persons with appropriate expertise
				in the Department of Agriculture, other Federal and State agencies, and
				interest groups, including producer associations and conservation and
				environmental organizations.
						(g)Cost Share
				requirementsThe Secretary
				shall not require more than 25 percent of the cost of a project or initiative
				supported under an agreement entered into under this section to come from
				non-Federal sources. However, the Secretary may award more points to projects
				or initiatives offering to cover a higher percentage of the cost of the project
				or initiative from non-Federal sources. If the Secretary establishes a
				cost-share requirement for a project or initiative, the Secretary shall allow
				the use of in-kind contributions to meet that requirement.
						(h)StateIn
				this section, the term State includes the District of
				Columbia.
						.
			(b)FundingSection
			 1241(a) of such Act (16 U.S.C. 3841(a)) is amended by adding at the end the
			 following new paragraph:
				
					(8)The regional water quality enhancement
				program under section 1240Q, using, to the maximum extent practicable—
						(A)$175,000,000 for fiscal year 2008;
				and
						(B)$200,000,000 in
				each of fiscal years 2009 through
				2013.
						.
			5.Conservation
			 innovation grantsSection
			 1240H of such Act (16 U.S.C. 3839aa–8) is amended—
			(1)in subsection (a),
			 by striking may and inserting shall;
			(2)in subsection
			 (b)—
				(A)by striking
			 may and inserting shall;
				(B)by striking
			 and at the end of paragraph (2);
				(C)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
				(D)by adding at the
			 end the following new paragraph:
					
						(4)include a plan for
				technology transfer.
						;
				and
				(3)by adding at the
			 end the following new subsections:
				
					(d)Technology
				transferIn making grants
				under this section, the Secretary shall give priority to projects that ensure
				transferability of innovative conservation technologies and approaches to
				achieve widespread implementation by producers.
					(e)Additional
				FundingIn addition to amounts made available under section
				1241(a)(6) to carry out this chapter, the Secretary shall use $100,000,000 in
				funds of the Commodity Credit Corporation in each of fiscal years 2008 through
				2013 to carry out this
				section:
					.
			6.Conservation
			 reserve program
			(a)Extension
				(1)Funding
			 extensionSection 1241(a) of the Food Security Act of 1985 (16
			 U.S.C. 3841(a)) is amended—
					(A)in the matter
			 preceding paragraph (1), by striking 2007 and inserting
			 2013; and
					(B)in paragraph (1),
			 by striking The and inserting For each of fiscal years
			 2002 through 2013, the.
					(2)Conforming
			 amendmentsSection 1231 of such Act (16 U.S.C. 3831) is
			 amended—
					(A)in subsection (a),
			 by striking 2007 and inserting 2013;
					(B)in subsection (d),
			 by striking 2007 and inserting 2013;
					(C)in subsection
			 (e)(3), by striking 2002 and inserting 2008;
			 and
					(D)in subsection
			 (h)(1), by striking 2007 and inserting
			 2013.
					(b)Enrollment goals
			 and use of general signupSection 1231(d) of such Act (16 U.S.C.
			 3831(d)) is amended—
				(1)by striking
			 The Secretary and inserting:
					
						(1)Acreage
				authorizedThe Secretary
						;
				and
				(2)by adding at the
			 end the following new paragraphs:
					
						(2)Enrollment
				goalsFor the period
				beginning on the date of the enactment of this paragraph and ending on December
				31, 2013, the Secretary shall establish a goal to enroll not less than
				7,000,000 acres of eligible land through the continuous enrollment program and
				the conservation reserve enhancement program, with priority given to riparian
				buffers, restored wetlands, and other habitats known to improve water quality
				and called for under established, State-approved tributary strategies or
				watershed management plans to reduce nutrients and sediments from agricultural
				sources to impaired waters.
						(3)Limitation on
				use of general signupTo the maximum extent practicable, the
				Secretary shall ensure that not more than 80 percent of the acres maintained in
				the conservation reserve at any one time during the 2008 through 2013 calendar
				years are acres that were enrolled through a general signup under section
				1234(c)(2)(A). For an offer to be accepted into the conservation reserve under
				the general signup, the offer must have an environmental benefit index score at
				or above a threshold that is 15 percent higher than the average of the
				thresholds used in general signups during fiscal years 1996 through 2006,
				adjusted for changes in the index over these fiscal
				years.
						.
				(c)Payment
			 limitationSection 1234(f)(1) of such Act is (16 U.S.C. 3834(f))
			 is amended by adding at the end the following new sentence: The
			 Secretary may waive this payment limitation for persons participating in a
			 conservation reserve enhancement program if the Secretary determines such a
			 waiver is necessary to achieve the objectives of the conservation reserve
			 enhancement program..
			7.Conservation
			 security program
			(a)Repeal of
			 funding capSection 1241(a)(3) of the Food Security Act of 1985
			 (16 U.S.C. 3841(a)(3)) is amended by striking , using not more
			 than and all that follows through 2015.
			(b)Program
			 extensionSection 1238A(a) of such Act (16 U.S.C. 3838a(a)) is
			 amended by striking 2011 and inserting
			 2013.
			(c)Assistance to
			 certain statesSection
			 1238A(b) of such Act (16 U.S.C. 3838a(b)) is amended by adding at the end the
			 following new paragraph:
				
					(5)Continuous
				enrollmentThe Secretary
				shall provide for a continuous enrollment of eligible land in any State that,
				through a written agreement, is partnering with other States and the Federal
				government to achieve specific numeric reductions in nutrient and sediment
				pollution loadings within a multi-State watershed in an effort to remove the
				waters in that watershed from the list of impaired waters under the Clean Water
				Act.
					.
			(d)Enhanced payments
			 for water qualitySection
			 3838C(b)(1)(C)(iii) of such Act (16 U.S.C. 3838c(b)(1)(C)(iii)) is
			 amended—
				(1)by striking
			 or at the end of subclause (IV);
				(2)by striking the
			 period at the end of subclause (V) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subclause:
					
						(VI)implements practices that will
				significantly improve water quality in watersheds associated with waters
				impaired by agricultural nutrients, with priority given to the most effective
				practices.
						.
				(e)Duties of the
			 SecretarySection 3838c of
			 such Act (16 U.S.C. 3838c) is amended by striking subsections (f) and (g) and
			 inserting the following new subsections:
				
					(f)Enrollment
				priorityIn any fiscal year in which funding for the conservation
				security program is limited, the Secretary shall prioritize contracts to
				address water quality in watersheds of water bodies impaired by nutrients,
				based on the degree to which a producer proposes to increase the management
				intensity with which the producer addresses nutrient impairment of water
				quality in the watershed.
					(g)Prohibited
				allocation factorThe
				Secretary shall not use the total number of acres as an allocation
				factor.
					(h)Technical
				assistanceFor each of fiscal
				years 2008 through 2013, the Secretary shall provide technical assistance to
				producers for the development and implementation of conservation security
				contracts in an amount based on actual cost, but not to exceed 23 percent of
				amounts expended for the fiscal
				year.
					.
			8.Comprehensive
			 planning technical assistance pilot programSection 1242 of the Food Security Act of
			 1985 (16 U.S.C. 3842) is amended by adding at the end the following new
			 subsection:
			
				(c)Comprehensive
				planning technical assistance pilot program
					(1)Chesapeake Bay
				watershedThe Secretary shall
				establish a pilot program in the Chesapeake Bay watershed to assist producers
				with comprehensive conservation planning, design, and implementation, both
				before applying for assistance under any of the conservation programs
				authorized by subtitle D and through the process of design and implementation
				of conservation projects.
					(2)Comprehensive
				assessmentThe pilot program will assist producers by making a
				comprehensive assessment of the resource concerns, needs, and alternative
				solutions for the producer’s entire operation, as determined by the Secretary,
				following the procedures in the Natural Resources Conservation Service
				conservation planning manual, and by providing technical assistance in design
				and implementation of the solutions.
					(3)Provision of
				assistanceAssistance to
				producers under the pilot program shall be provided by the Secretary directly
				or through third party providers certified by the Secretary. The results of the
				comprehensive planning, design, and implementation assistance shall be provided
				to the producer to enable informed choices on the type of financial assistance
				available through conservation programs administered by the Secretary under
				subtitle D that would most effectively address the resource needs of the
				operation consistent with the environmental goals for the area in which the
				operation is located.
					(4)CostAssistance under the pilot program shall be
				provided by the Secretary without cost to producers.
					(5)FundingThe Secretary shall provide $10,000,000 of
				the funds of the Commodity Credit Corporation each of fiscal years 2008 through
				2013 to carry out the pilot
				program.
					.
		9.Wetlands reserve
			 program
			(a)Extension
				(1)Funding
			 extensionSection 1241(a)(2) of the Food Security Act of 1985 (16
			 U.S.C. 3841(a)(2)) is amended by striking The and inserting
			 For each of fiscal years 2002 through 2013, the.
				(2)Conforming
			 amendmentSection 1237(c) of such Act (16 U.S.C. 3837(c)) is
			 amended by striking 2007 and inserting
			 2013.
				(b)Maximum and
			 yearly enrollmentSection
			 1237(b)(1) of such Act (16 U.S.C. 3837(b)(1)) is amended by striking
			 2,275,000 acres, and all that follows through the period at the
			 end and inserting 3,500,000 acres, of which, to the maximum extent
			 practicable, 5,000 acres in calendar year 2008 and 10,000 acres in each of
			 calendar years 2009 and 2010 shall be enrolled to meet State and Federal 2010
			 goals established pursuant to the Chesapeake 2000 agreement for the Chesapeake
			 Bay watershed..
			(c)PrioritySection
			 1237 of such Act (16 U.S.C. 3837) is amended by adding at the end the following
			 new subsection:
				
					(g)PriorityThe
				Secretary shall give priority to enrollments benefitting water quality and
				shall consider whether States are implementing the program consistent with
				these priorities when allocating program funding to
				states.
					
			(d)Additional
			 purposeSection 1237A(b)(3) of such Act (16 U.S.C. 3837a(b)(3))
			 is amended by inserting after wetlands the following: ,
			 including the reduction of excess nutrients.
			(e)Increased cost
			 shareSection 1237C(b)(2) of such Act (16 U.S.C. 3837c(b)(2)) is
			 amended by adding at the end the following new sentence: However, the
			 Secretary may increase the cost-share percentage if the restoration plan
			 referred to in section 1237A(b) results in significant reduction of excess
			 nutrients in watersheds of waterbodies impaired by agricultural nutrients or
			 results in land placed under permanent easement..
			(f)Easement
			 prioritySection 1237C(d) of such Act (16 U.S.C. 3837c(d)) is
			 amended by inserting before the period at the end the following: or for
			 achieving nutrient reductions in watersheds of waterbodies impaired by
			 agricultural nutrients.
			10.Agricultural
			 management assistance
			(a)Additional
			 StateSubsection (b)(1) of section 524 of the Federal Crop
			 Insurance Act (7 U.S.C. 1524) is amended by inserting Virginia,
			 after Vermont,.
			(b)Funding and
			 DurationSubsection (b)(4)(B) of such section is amended—
				(1)in clause
			 (ii)—
					(A)by striking
			 fiscal years 2003 through 2007 and inserting fiscal years
			 2008 through 2013; and
					(B)by striking $20,000,000 and
			 inserting $50,000,000; and
					(2)in clause
			 (iii)—
					(A)by striking
			 fiscal years 2004 through 2007 and inserting fiscal years
			 2008 through 2013;
					(B)in subclause (I),
			 by striking $14,000,000 and inserting
			 $38,000,000;
					(C)in subclause (II),
			 by striking $1,000,000 and inserting $2,000,000;
			 and
					(D)in subclause
			 (III), by striking $5,000,000 and inserting
			 $10,000,000.
					11.Biorefinery and
			 biofuel project grants
			(a)DefinitionsSubsection
			 (b) of section 9003 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 8103) is amended by—
				(1)redesignating
			 paragraph (3) as paragraph (4); and
				(2)inserting after
			 paragraph (3) the following new paragraph:
					
						(3)Chesapeake Bay
				Watershed StatesThe term Chesapeake Bay Watershed
				States means the States of Delaware, Maryland, New York, Pennsylvania,
				Virginia, and West Virginia and the District of
				Columbia.
						.
				(b)Assistance
			 methodsSubsection (c) of such section is amended to read as
			 follows:
				
					(c)Assistance
						(1)GrantsThe
				Secretary shall award grants and make loans and loan guarantees to eligible
				entities to assist in covering the cost of development and construction of
				biorefineries to carry out projects to demonstrate the commercial viability of
				one or more processes for converting biomass to fuels or chemicals.
						(2)Chesapeake bay
				watershed projectsIn the
				case of a project to be operated in one or more of the Chesapeake Bay Watershed
				States, the Secretary shall award grants under this subsection for the purpose
				of developing and promoting the commercial viability of no-till soybean
				biodiesel production, cellulosic ethanol production, manure to energy processes
				and technologies, and other technologies that promote the conversion of biomass
				to fuels and chemicals and the reduction of nutrient impacts to water
				quality.
						.
			(c)Environmental
			 goals; distribution of grantsSubsection (e) of such section is
			 amended—
				(1)in paragraph
			 (2)(A)—
					(A)by striking
			 and at the end of clause (i);
					(B)by redesignating
			 clause (ii) as clause (iii); and
					(C)by inserting after
			 clause (i) the following new clause:
						
							(ii)shall select
				projects based upon the extent to which the projects meet environmental goals
				for feed stocks and refineries developed by the Secretary in consultation with
				the Secretary of the Interior, the Secretary of Energy, the Administrator of
				the Environmental Protection Agency, and the National Academy of Sciences
				taking into consideration clean water and air goals;
				and
							.
					(2)by adding at the
			 end the following new paragraph:
					
						(3)Funds for
				Chesapeake Bay StatesThe
				Secretary shall ensure that not less than 15 percent of the total funds
				available under this section are provided to projects operated in Chesapeake
				Bay Watershed States that benefit the Chesapeake Bay watershed
				.
						.
				(d)FundingSubsection
			 (h) of such section is amended to read as follows:
				
					(h)Of the funds of
				the Commodity Credit Corporation, the Secretary shall use $100,000,000 for each
				of fiscal years 2008 through 2013 to carry out this
				section.
					.
			12.Renewable energy
			 systems and energy efficiency improvements programSection
			 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is
			 amended—
			(1)in subsection
			 (c)—
				(A)by striking
			 paragraph (2)(C) and inserting the following:
					
						(C)the expected
				environmental benefits of the renewable energy system, including in watersheds
				of bodies of water degraded by agricultural nutrients and to water
				quality;
						;
				and
				(B)by adding at the
			 end the following new paragraph:
					
						(3)Preference for
				community projectsThe Secretary shall give preference in funding
				and grant and loan selection to activities that the Secretary
				determines—
							(A)are undertaken
				jointly by more than one eligible entity in a local community;
							(B)involve direct
				cooperation between two or more eligible entities; and
							(C)foster community
				or cooperative approaches to renewable energy and energy efficiency
				development.
							;
				and
				(2)by striking
			 subsection (f) and inserting the following:
				
					(f)Production-based
				incentive in lieu of grant
						(1)In
				generalIn addition to the authority under subsection (a), the
				Secretary may, on the request of an applicant the Secretary determines is
				eligible under subsection (b), make production-based payments to the applicant
				in lieu of a grant.
						(2)ContingencyThe
				Secretary shall only make a payment under paragraph (1) if the applicant
				provides the Secretary with documentation showing energy production and sales
				from a renewable energy system to a third party.
						(3)LimitationThe
				total net present value of a production-based incentive may not exceed the
				lower of—
							(A)25 percent of the
				eligible project costs; and
							(B)any other limits
				that the Secretary establishes by rule or guidance.
							(g)Distribution of
				grantsThe Secretary shall ensure that not less than 15 percent
				of the grants, loans, and loan guarantees provided under this section are
				provided to projects in Chesapeake Bay Watershed States that benefit the
				Chesapeake Bay watershed.
					(h)DefinitionIn this section, the term Chesapeake
				Bay Watershed States means the States of Delaware, Maryland, New York,
				Pennsylvania, Virginia, and West Virginia and the District of Columbia.
					(i)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall make
				available to carry out this section—
						(1)$60,000,000 for
				fiscal year 2008, to remain available until expended;
						(2)$90,000,000 for
				fiscal year 2009, to remain available until expended;
						(3)$130,000,000 for
				fiscal year 2010, to remain available until expended;
						(4)$180,000,000 for
				fiscal year 2011, to remain available until expended; and
						(5)$250,000,000 for
				fiscal year 2012, to remain available until
				expended.
						.
			
